DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 11/30/2020 and 3/3/2021. Claims 21-40 are pending and considered below.

Claim Objections
Claims 21-22, 24, 31-32 and 34 are objected to because of the following informalities: 
claims 21-22, 24, 31-32 and 34 switch from the term “geographic region” to “geographical region”.
 Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 21-30, step 1 analysis, the subject matter of claims 21-30 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 21-30 are directed to a method.
Claims 21-30 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 21-30 are directed to a method for generating an agricultural prescription based on one or more amounts of organic material associated with one or more portions of a geographical region, a topographic map, and rainfall data. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a farmer making decisions regarding planting, fertilizing, irrigation, and harvesting based on soil and rainfall data and a topographic map. Thus, the claims recite a mental process.
Claims 21-30 include the revised step 2A, prong two, additional elements of determining one or more amounts of organic material associated with one or more portions of a geographic region; obtaining a topographic map for the geographic region; obtaining rainfall data for the geographic region; and transmitting the agricultural prescription over a computer network to one or more farming machines. Determining one or more amounts of organic material, and obtaining a topographic map and rainfall data are mere data gathering, which is a form of insignificant extra-solution activity. Transmitting an agricultural prescription over a computer network is insignificant post-solution activity. Claims 21-30 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 21-30 generally link the use of the abstract idea to a particular technological environment or field of use (agriculture). 
Claims 21-30 include the step 2B additional element of a computer network. Applicant’s specification does not provide any indication that the computer network is anything other than a conventional computer network. Transmitting data is a well-understood, routine and conventional function when claimed using a generic computer network. Computer networks are widely prevalent and in common use in agriculture. Computer networks are not significantly more that the judicial exception since they are well-understood, routine and conventional features previously known to the agriculture industry. Therefore, claims 21-30 are rejected under 35 U.S.C. 101.
Regarding claims 31-40, step 1 analysis, the subject matter of claims 31-40 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 31-40 are directed to a device.
Claims 31-40 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 31-40 are directed to a device for generating an agricultural prescription based on one or more amounts of organic material associated with one or more portions of a geographical region, a topographic map, and rainfall data. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a farmer making decisions regarding planting, fertilizing, irrigation, and harvesting based on soil and rainfall data and a topographic map. Thus, the claims recite a mental process.
Claims 31-40 include the revised step 2A, prong two, additional elements of determining one or more amounts of organic material associated with one or more portions of a geographic region; obtaining a topographic map for the geographic region; obtaining rainfall data for the geographic region; and transmitting the agricultural prescription over a computer network to one or more farming machines. Determining one or more amounts of organic material, and obtaining a topographic map and rainfall data are mere data gathering, which is a form of insignificant extra-solution activity. Transmitting an agricultural prescription over a computer network is insignificant post-solution activity. Claims 31-40 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 31-40 generally link the use of the abstract idea to a particular technological environment or field of use (agriculture). 
Claims 31-40 include the step 2B additional elements of one or more non-transitory computer-readable storage media, one or more processors, and a computer network. Applicant’s specification does not provide any indication that the media, processors, and computer network are anything other than conventional media, processors, and computer networks. Generating recommendations based on data input is a well-understood, routine and conventional function when claimed using generic media and processors. Transmitting data is a well-understood, routine and conventional function when claimed using a generic computer network. Media, processors, and computer networks are widely prevalent and in common use in agriculture. Media, processors, and computer networks are not significantly more that the judicial exception since they are well-understood, routine and conventional features previously known to the agriculture industry. Therefore, claims 31-40 are rejected under 35 U.S.C. 101.
Examiner suggests amending the independent claims to positively recite a control function of the farming machine in order to provide a revised step 2A, prong two, additional element that integrates the abstract idea into a practical application. For instance, the independent claims could be amended to include “one or more farming machines automatically performing one or more steps of the agricultural prescription”.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 25-31, 33 and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindores (US-2014/0012732-A1, hereinafter Lindores).
Regarding claim 21, Lindores discloses:
determining one or more amounts of organic material associated with one or more portions of a geographic region (paragraphs [0106] and [0184]; FIG. 1, fields-101-109; FIG. 13, soil composition data-1320; and FIG. 26, soil type report-2630);
obtaining a topographic map for the geographic region (paragraphs [0101-0102] and FIG. 13, topographic data-1310);
obtaining rainfall data for the geographic region (paragraphs [0107-0111] and [0185]; FIG. 13, weather data-1330; and FIG. 26, projected weather forecast-2635);
generating an agricultural prescription based on the one or more amounts of organic material associated with the one or more portions of the geographical region, the topographic map, and the rainfall data (paragraphs [0105-0111] and FIG. 13, processor-430, computer system-750, aggregating agent-760, reports-770, alerts-780, topographic data-1310, soil composition data-1320, weather data-1330, model generator-1360, and model-1370);
transmitting the agricultural prescription over a computer network to one or more farming machines so that each of the one or more farming machines has access to the agricultural prescription (paragraph [0070] and FIG. 7, field prescriptions-435, vehicle monitor(s) - 702, reporting agent(s) - 710-2, communication network-715, computer system-750, reports-770, and alerts-780); and
uses the agricultural prescription to automatically perform one or more steps of the agricultural prescription to cultivate the geographic region (paragraph [0167] and FIG. 23, field-103, harvest path-2190A, and regions-2210,2220).
Regarding claims 23 and 33, Lindores further discloses:
wherein the rainfall data for the geographic region is obtained by interpreting weather data for the geographic region (paragraphs [0107-0111] and [0185]; FIG. 13, weather data-1330; and FIG. 26, projected weather forecast-2635).
Regarding claims 25 and 35, Lindores further discloses:
wherein the agricultural prescription comprises one or more of: a planting plan, a tillage plan, a crop transportation plan, a speed plan, a fertilizing plan, a watering plan, a weeding plan, a harvesting plan, or a nitrogen application prescription (paragraphs [0094] and [0166-0167]; and FIG. 21, computer system-750, harvest path generator-2175, and harvest path-2190).
Regarding claims 26 and 36, Lindores further discloses:
wherein the agricultural prescription comprises task execution data which comprises at least one of: adherence information regarding performance of an allocated task of a plurality of tasks, farm equipment sensor data, farm equipment location information, or farm equipment operational data (paragraphs [0128] and [0183]; FIG. 16, reporting agent-710, communication network-715, and crop treatment information-1605; and FIG. 26, crop treatment report-2625).
Regarding claims 27 and 37, Lindores further discloses:
interpreting the task execution data in accordance with expected performance of the agricultural prescription to produce an actual performance level (paragraph [0188] and FIG. 26, remotely sensed data-2650, and locally gathered data-2655);
determining whether the actual performance level meets the expected performance (paragraphs [0189-0190] and FIG. 26, second location report(s) - 2651, second location benchmark(s) -2661, and model(s) - 2665); and
in response to determining that the actual performance level does not meet the expected performance, determining whether to update the agricultural prescription, the plurality of tasks, or an allocation of at least one task of the plurality of tasks (paragraphs [0189-0190] and FIG. 26, recommendation(s) - 2670).
Regarding claims 28 and 38, Lindores further discloses:
interpreting the task execution data in accordance with expected performance of the agricultural prescription to determine whether one or more of: combine waste, planting errors, or application data meets the expected performance (paragraph [0188], crop varietal, planting dates, and nutrient levels); and
in response to determining that the one or more of: the combine waste, the planting errors, and the application data does not meet the expected performance, determining whether to update the agricultural prescription, the plurality of tasks, or an allocation of at least one task of the plurality of tasks (paragraph [0190], pre-season planting report, nutrient regime recommendations, and irrigation scheduling recommendation).

Regarding claims 29 and 39, Lindores further discloses:
updating the plurality of tasks by one or more of: adding a new task to the plurality of tasks, deleting an existing task of the plurality of tasks, or modifying a task of the plurality of tasks (paragraph [0190], pre-season planting report, nutrient regime recommendations, and irrigation scheduling recommendation).
Regarding claims 30 and 40, Lindores further discloses:
updating the agricultural prescription by one or more of: changing execution scheduling of one or more tasks of the plurality of tasks, adding, deleting, or modifying one or more planting steps, adding, deleting, or modifying one or more speed steps, adding, deleting, or modifying one or more fertilizing steps, adding, deleting, or modifying one or more watering steps, adding, deleting, or modifying one or more weeding steps, or adding, deleting, or modifying one or more harvesting steps (paragraph [0190], pre-season planting report, nutrient regime recommendations, and irrigation scheduling recommendation).
Regarding claim 31, Lindores further discloses:
One or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, cause the one or more processors to perform: (paragraph [0085] and FIG. 8, processors-430A-C, computer usable non-volatile memory (ROM) - 810, and data storage unit-812);
determining one or more amounts of organic material associated with one or more portions of a geographic region (paragraphs [0106] and [0184]; FIG. 1, fields-101-109; FIG. 13, soil composition data-1320; and FIG. 26, soil type report-2630);
obtaining a topographic map for the geographic region (paragraphs [0101-0102] and FIG. 13, topographic data-1310);
obtaining rainfall data for the geographic region (paragraphs [0107-0111] and [0185]; FIG. 13, weather data-1330; and FIG. 26, projected weather forecast-2635);
generating an agricultural prescription based on the one or more amounts of organic material associated with the one or more portions of the geographical region, the topographic map, and the rainfall data (paragraphs [0105-0111] and FIG. 13, processor-430, computer system-750, aggregating agent-760, reports-770, alerts-780, topographic data-1310, soil composition data-1320, weather data-1330, model generator-1360, and model-1370);
transmitting the agricultural prescription over a computer network to one or more farming machines so that each of the one or more farming machines has access to the agricultural prescription (paragraph [0070] and FIG. 7, field prescriptions-435, vehicle monitor(s) - 702, reporting agent(s) - 710-2, communication network-715, computer system-750, reports-770, and alerts-780); and
uses the agricultural prescription to automatically perform one or more steps of the agricultural prescription to cultivate the geographic region (paragraph [0167] and FIG. 23, field-103, harvest path-2190A, and regions-2210,2220).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US-2015/0254800-A1) discloses a computing device which determines a nitrogen stress status of growing crops within a region of interest based on image data.
Mulder et al., The use of remote sensing in soil and terrain mapping - A review, Geoderma, Vol. 162, 2011, pp. 1-19, discloses soil analysis based on image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667